



CENTURY RESORTS ALBERTA, INC.



 


September 16, 2005
Canadian Western Bank
2142 - 99 Street
Edmonton, Alberta
T6N 1L2
Attention: Wayne C. Dosman  


RE: Century Resorts Alberta Inc. (the “Borrower”)
                        loan from Canadian Western Bank (the “Bank”)
                       commitment letter dated August 3, 2005 (the “Commitment
Letter”)


We refer to the Commitment Letter and in particular the various conditions to
funding of the credit facilities thereunder. As discussed with you, we need some
comfort from the Bank as to which conditions remain outstanding and the status
of those outstanding conditions. Our understanding is that only the following
remain outstanding:


1.     Schedule A to the Commitment Letter- the execution, delivery and
registration (where required) of the security listed in Schedule A is
outstanding, except that:


    (a) the guarantee of 746306 Alberta Ltd. in item 6 is not required;


    (b) the assignment of the casino license is not required and in lieu a
letter from AGLC confirming the non-assignability of the license has been
obtained and    provided to the Bank’s counsel;


    (c) item 12 has already been obtained by the Bank;


    (d) item 13(i) has already been obtained by the Bank except that an updated
real property report with municipal compliance will be required when
the construction has
                          been completed;
 
                    (e) items (ii) and (iv) have been obtained by the Bank; and


    (f) item 13(vi) is not required.


2.     Schedule C item 5 is the preliminary budget which has been delivered to
the Bank and is being reviewed by the Bank’s cost consultant.


3.     Schedule C item 6 final cost budget is to be provided.


4.     Schedule C item 7 - this is an ongoing requirement during construction
and therefore not a pre-funding condition.


5.     Schedule C item 8 - this is outstanding, but it will be satisfied if:


    (a) The Borrower enters into the construction contract(s) with Chandos
Construction Ltd. or another reputable general contractor in the Edmonton area;


    (b) The form of those construction contract(s) is the CCDC-2 stipulated
price contract with such non-material amendments to that form as the parties
agree; and


    (c) The scope of work in such contract(s) is not materially different from
the scope of construction work that we have provided to the Bank.



--------------------------------------------------------------------------------


6.     Schedule C item 10 - this is outstanding and will be satisfied prior to
the first drawdown.


7.     Schedule C item 11 - the demolition permit and the parkade construction
building permit  have been provided to the Bank and are acceptable, but the
major hotel and casino  renovation building permit remains outstanding and we
expect to provide it soon.




Please confirm that subject to finalizing the above outstanding items, the loan
commitment in the Commitment Letter is binding on the Bank, by signing below
where indicated and faxing this letter back to us at (586) 816 - 1642. Thanks
for your attention to this and we look forward to completing the financing
arrangements with you.


Yours truly,


CENTURY RESORTS ALBERTA INC.


Per:


Larry Hannappel
Secretary and Treasurer


Agreed to this 23rd day of September, 2005.


CANADIAN WESTERN BANK


Per:


Wayne C. Dosman


--------------------------------------------------------------------------------




August 3, 2005




Century Resorts Alberta Inc.
157 E. Warren Avenue,
Cripple Creek, Colorado
80813




Attention: Mr. Larry Hannappel
 
Dear Sir:

 
On the basis of the financial statements and other information provided by
Century Resorts Alberta Inc. (“CRA”), in connection with this request for
financing, Canadian Western Bank (the “Bank”) has authorized the following loans
subject to the terms and conditions outlined in this Commitment Letter (the
“Agreement”).



1.  
BORROWER:




   
Century Resorts Alberta Inc. ( “CRA”) carrying on business and registered in the
Province of Alberta.




2.  
LOAN AMOUNT:



 

2.1.  
Loan Facility 1: Non Revolving Demand Interim Construction Loan

- up to $20,000,000.00*.


Loan Facility 2: Non Revolving Long Term Take Out Commercial Mortgage - up to
$20,000,000.00*.


Loan Facility 3 & 4: Letters of Credit - Loan 3 - $71,155.00*; Loan 4 -
$25,000.00*.


*Maximum aggregate drawn loans outstanding at any one time can not exceed
$20,000,000.00
 
 

3.  
PURPOSE OF LOAN:



 
Amounts advanced by the Bank are to be used by CRA as follows:


 

3.1  
Loan Facility 1: To provide interim construction financing for the development
of the Celebrations Casino and Hotel at 13103 Fort Road, Edmonton Alberta
(“Celebrations Casino”). The program can be summarized as follows:



South Edmonton Common
2142 - 99 Street, Edmonton, Alberta, T6N 1L2
 

--------------------------------------------------------------------------------


PROGRAM COSTS
FINANCING
Land Value
Soft Costs
Construction Costs
Casino FF&E
Bankroll, pre-op, W/C
$ 2,319,000.00
$ 3,778,585.00
$19,016,522.00
$ 2,855,018.00
 
$ 3,294,685.00
 
CRA Equity Requirement:
CWB loans:
Real Estate Construction/Term Loan
 
 
$11,263,810.00
 
 
 
$20,000,000.00
Total Costs
$31,263,810.00
Total Financing
$31,263,810.00



 
No material change may be made in the program without the prior written consent
of the Bank.

 
If it becomes evident, as the program progresses, that the cost will be greater
than the above figures, the Bank may, at its sole discretion, withhold further
disbursements of the Loan until the amount of the overrun has been provided by
CRA or otherwise arranged on a basis acceptable to the Bank. In the event that
the cost exceeds, or CRA becomes aware that it will exceed, the above figures,
CRA shall immediately notify and provide particulars to the Bank. If the actual
cost should be less than the above figures, the Bank may, at its sole
discretion, reduce the amount of the Loan accordingly.

 

3.2  
Loan Facility 2: To provide long term commercial mortgage financing to take out
the interim construction loan upon completion of the Celebrations Casino.




3.3  
Loan Facilities 3 & 4: To provide Letters of Credit to third parties as
performance guarantees under servicing and development agreements entered into
to develop the casino. The outstanding letters of credit are to be included in
the outstanding loan amounts of loan 1 or loan 2 so that the outstanding
aggregate loan amount at any time will not exceed $20,000,000.

4  
INTEREST RATE:



    Loans shall bear interest while outstanding before and after maturity and
default at the following rates:


 

4.1  
Loan Facility 1: Interest to float at a rate of 1.25% per annum above the Bank’s
Prime Lending Rate (“Prime”). As of the date of this Agreement, Prime is 4.25 %.




4.2  
Loan Facility 2: The interest rate payable shall be a fixed annual rate at the
Banks Commercial Prime Fixed Rates, calculated and compounded monthly, not in
advance which, subject to availability for the term selected, shall be fixed for
terms of 1 to 5 years at CRA’s option. The following loan rates are cased on the
existing Prime Fixed Rates at the time of writing and are provided for reference
purposes only and are subject to fluctuations up to and including the date of
drawdown.

 
TERM                   LOAN RATE                         INITIAL CHOICE OF TERM


1 Year                                                                      
5.55%   
2 Years                                                                    
5.70%   
3
Years                                                                     5.90%
   
4 Years                      6.00%    
5 Years                         6.20%    



--------------------------------------------------------------------------------


 

5  
ADVANCES:



 

5.1  
Loan facility 1: shall be advanced in monthly progress draws of no less than
$50,000.00 subject to satisfaction of Conditions Precedent as set forth in
Schedule “C” herein attached.




5.2  
Loan facility 2: Shall be advanced on a lump sum basis following satisfaction of
the take out financing conditions as set forth in Schedule “C” herein attached.




6  
TERM AND LOAN MATURITY DATE:



 

6.1  
Loan facility 1: The interim construction loan shall be for a term not to exceed
18 months however the loan shall be repaid from the proceeds of loan facility 2
within 60 days of completion as evidenced by expiry of the substantial
completion certificate, the architect shall have certified the construction of
the Celebrations Casinos as complete and the occupancy certificate and Casino
License shall have been issued.




6.2  
Loan facility 2: CRA shall select a term, upon advance of this loan facility, of
one to five years, at CRAs preference.




6.3  
With respect to loan facility 2, if CRA does not repay the Loan in full by the
Loan Maturity Date then CRA shall be deemed to have elected to extend the term
of the Loan to the earlier of one year, or the date payment is demanded
following the occurrence of an event of default, at the Banks sole and absolute
discretion. The Bank may provide this extension at its discretion in the event
the Loan is not repaid by the original Loan Maturity Date and the loan is in
compliance of all terms and conditions.



These loans are repayable in full the earlier of the Loan Maturity Date or the
date payment is demanded as a result of default by CRA unless otherwise extended
by the Bank.
 

7  
REPAYMENT AND AMORTIZATION:



 

7.1  
Loan Facility 1: CRA shall make monthly payments of interest only due and
payable on the first day of each month.




7.2  
Loan Facility 2: An interest adjustment shall be payable for the period from the
date of advance to the first day of the month following the date of advance and
shall be deducted from the amount of the advance. Thereafter, so long as the
loan is not in default, CRA shall make monthly blended payments of principal and
interest each in an amount sufficient to amortize the loan, at the interest
rate, over a ten (10) year period, payable the first day of each month.






--------------------------------------------------------------------------------




 

8  
PREPAYMENT:



 

8.1  
Loan facilities 1. - This loan facility shall be open for prepayment without
bonus or penalty.




8.2  
Loan facility 2. - Upon fixing the rate of interest, no prepayment of principal
shall be allowed except once during each calendar year CRA may elect to prepay
up to 10% of the original principal amount without penalty or bonus.






9  
CENTURY RESORTS ALBERTA INC. EQUITY:



 
Total authorized construction equity of at least $11,263,810 shall be maintained
in the Project at all times until repayment in full of the Loan.





10  
SECURITY AND SUPPORTING DOCUMENTS:



 
The attached Schedule “A” forms part of this Agreement.



11  
INSURANCE:



 
The attached Schedule “B” forms part of this Agreement.


 

11.1  
Assignment of all risk (including earthquake, flood and collapse), fire and
theft replacement cost insurance satisfactory to the Bank covering all
machinery, equipment, fixtures and building which shall contain the Standard
Mortgage Clause approved by the Insurance Bureau of Canada. The policy shall
contain comprehensive general Public Liability coverage of not less than
$10,000,000.00 and Satisfactory Business Interruption Insurance.




11.2  
A copy of the Bank’s detailed insurance requirements is attached as Schedule
“B-1” to this Agreement. The Bank's approved risk management firm shall review
and approve all required insurance, including any changes made during the term
of the loan, at the cost of CRA.






12  
CONDITIONS PRECEDENT TO DRAWDOWN:



 
The attached Schedule “C” forms part of this Agreement.



13  
GENERAL CONDITIONS/EVENTS OF DEFAULT:



 
The attached Schedule “D” forms part of this Agreement.



14  
REPORTING REQUIREMENTS:



 
The attached Schedule “E” forms part of this Agreement.





--------------------------------------------------------------------------------



15  
STANDARD LOAN TERMS & DEFINITIONS:



 
The attached Schedule “F” forms part of this Agreement.



16  
FEES:



 

16.1  
CRA shall pay an non-refundable commitment fee of $50,000.00 along with the
acceptance of this commitment letter. The commitment fee is consideration to the
Bank for the issuing of this Agreement. On acceptance of this Agreement by the
Borrower, the entire fee shall be deemed to have been fully earned and shall not
be refundable.

16.2  
Upon the first advance of Loan 1, an additional commitment fee of $150,000.00
shall be due, and payable. The fee shall be deemed to have been fully earned and
shall not be refundable.

16.3  
Letter of Credit fees - The Borrower shall pay a fee of 1% of the amount issued
for issuance or annual renewals of any letters of credit.

16.4  
Upon drawing down the long term commercial mortgage, the Borrower shall pay an
annual review fee of $5,000.00 per year commencing on the first anniversary date
of draw down of the long term commercial mortgage.



 

17  
COSTS:



 
The cost of all appraisals and environmental reports, the legal costs of the
Bank on a solicitor-client basis, costs of the Bank’s insurance consultant and
all other reasonable out-of-pocket expenses incurred in the approval and making
of the Loan and the preparation, execution, delivery and registration of the
Security and Supporting Documents (including the cost of delivering copies of
any documents required by law to be given to CRA or any other party) or in the
collection of any amount owing under the terms of the Loan shall be for the
account of CRA and may be debited to advances to be made under the terms of the
Loan. Until paid, all such costs and expenses shall bear interest at the rate
described in Section 3 of this Agreement.



18  
ASSIGNMENT BY CRA:



 
CRA shall not assign or encumber its rights and obligations under the Loan, this
Agreement or the whole or any part of any advance to be made hereunder, without
the prior written consent of the Bank.



19  
BANK’S COUNSEL:



 
Legal work and documentation to be performed at CRA’s expense through the Bank’s
counsel:


Shtabsky & Tussman LLP
Attention: Gary Yasinski
#1400, 10025 102 A Avenue
Edmonton, Alberta
T5J 2Z2.


Tel. - (780) 917 8305
 

--------------------------------------------------------------------------------



20  
MATERIAL CHANGE:



Acceptance of this Agreement by CRA provides full and sufficient acknowledgement
that if, in the opinion of the Bank, any material adverse change in risk occurs,
including without limiting the generality of the foregoing, any material adverse
change in the financial condition of CRA, any obligation by the Bank to advance
all or any portion of the loan may be withdrawn or cancelled at the sole
discretion of the Bank, acting in a commercially reasonable manner.



21  
NON-MERGER:



 
The terms and conditions set out herein shall not be superseded by nor merge in
and shall survive the execution, delivery and/or registration of any instruments
of security or evidences of indebtedness granted by CRA hereafter, and the
advancement of any funds by the Bank. In the event of a conflict between the
security documents and the terms of this letter, the terms of the security
documents shall govern.






ACCEPTANCE:
 
To become effective, this Agreement must be accepted in writing by CRA .


If you are in agreement with the above terms and conditions (which includes by
reference, all of those terms and conditions set forth in all of the attached
Schedules), please sign and return the enclosed copy of this letter together
with your cheque for $50,000.00, representing the commitment fee. This Agreement
will expire if not accepted by August 10, 2005.


 
The foregoing Agreement is offered in good faith and is to be held in strict
confidence.




Yours truly,
CANADIAN WESTERN BANK








/s/ Wayne C. Dosman                                              /s/ Ken Arndt
Wayne C. Dosman                                                   Ken Arndt
Assistant Vice President                                        Assistant Vice
President
& Branch Manager                                                  Commercial
Banking




--------------------------------------------------------------------------------


 
ACKNOWLEDGEMENT:


 
CRA certifies that all information provided to the Bank is true and hereby
accept the terms and conditions set forth in the above Agreement (including all
Schedules attached thereto).


CRA:


Century Resorts Alberta Inc.


Signed: Larry Hannappel,
       Secretary

Signed: /s/ Larry Hannappel

Accepted: August 4, 2005
                   Date


GUARANTORS
 
We acknowledge receiving advice of the Agreement described above and agree our
guarantee is binding even if the Bank changes or waives compliance with the
terms of this Agreement.




Century Casinos, Inc.




Signed:  Peter Hoetzinger,
               Vice Chairman and Co CEO

Signed: /s/ Peter Hoetzinger




Accepted: August 4, 2005
                   Date







--------------------------------------------------------------------------------



SCHEDULE “A” - TERM LOANS/MORTGAGES


SECURITY




 
All security documentation described herein must be prepared, executed and
registered, as required by the Bank, prior to drawdown of any funds. The types
of security, supporting resolutions and agreements to be provided by CRA to the
Bank will be in form and content satisfactory to the Bank and/or its solicitors,
and without restricting the generality of the foregoing, will include:


 

1.  
Promissory Notes as required;

 

2.  
Demand Collateral First Mortgage Charge in the amount of $20,000,000.00 on real
property described in Section 3 and owned by CRA. The mortgage document shall
contain a “Due on Sale” clause, as well as a clause addressing the appointment
of a Receiver Manager of the property in the event of default;




3.  
General Security Agreement providing a first security interest in all fixed
assets, accounts receivable, inventory and all present and after acquired
property

 

4.  
Assignment of Rents and Leases, registered on title;

 

5.  
Unconditional and Unlimited Environmental Agreement and Indemnity (Form 1164)
executed by CRA.




6.  
A joint and several $20,000,000.00 corporate guarantee and postponement of claim
from Century Casinos, Inc. and 746306 Alberta Ltd.




7.  
Specific assignment of the Alberta Gaming and Liquor Commissions Casino License
(if available).




8.  
Hypothecation of the interest reserve account and the deposit account for the
Pre-opening costs and working capital costs duly registered at the Alberta
Personal Property Registration.




9.  
Undertaking by CRA and the Guarantors to fund all cost overruns as they occur;




10.  
An Assignment of Material Contracts including the general contractor and major
subtrade contracts;

 

11.  
Assignment of all risk Casualty and Liability insurance as set out under
“Insurance”, of the Agreement;




12.  
Letter of Credit Application and Agreements and Assignment of Bank Instruments
registered at Personal Property Registry, as required.

 

13.  
Such of the following supporting documents as may be required by the Bank’s
solicitors:




--------------------------------------------------------------------------------



(i)  
satisfactory Real Property Report/Surveyor’s Certificate with respect to the
mortgaged property previously described in Section 2;

(ii)  
satisfactory Zoning or Building Memorandum, or Letter from applicable Zoning
official (Compliance Certificate), from the applicable municipal authority;

(iii)  
Tax Certificate showing all property taxes and charges paid or a holdback
sufficient to pay taxes when due;

(iv)  
standard form documents relating to authorization of the borrowing and operation
of the loan account;

(v)  
Statutory Declaration from CRA or the Officer or an officer of CRA as to
residency, title, use of premises, actions or claims and such other matters as
Canadian Western Bank’s counsel may advise;

(vi)  
Loan Agreement;

(vii)  
Opinion of counsel as to the events of default clauses included in this
commitment letter adhere to United States of America’s laws, rules and
regulations with respect to Century Casino’s, Inc.

(viii)  
opinion of CRA’s counsel on the security and supporting documents and title to
the Property.



 

14.  
such additional security instruments, assurances and supporting documents
(including legal opinion of CRA’s solicitor) as the Bank may deem necessary or
advisable for the purpose of obtaining and perfecting the foregoing security.



 
CRA acknowledge and agrees to give the Bank other reasonable documents,
assurances, information and covenants as the solicitors for the Bank may
reasonably require with regard to the loan or the security documents to be given
hereunder.


 

 
 

--------------------------------------------------------------------------------

 



SCHEDULE “B” - TERM LOANS/MORTGAGES


INSURANCE


 

1.  
All policies must show CRA as a named insured.

 

2.  
All policies covering physical loss or damage (that is, property, builders risk
and boiler and machinery insurance) must be on a full replacement cost basis
and:

 

(a)  
provide coverage for all risks of physical loss or damage, including earthquake,
flood, sewer back-up and collapse;




(b)  
include insurance on the foundation and all parts below ground level;

 

(c)  
provide in case of destruction:

 

(i)  
that reconstruction will not be limited to “on the same or an adjacent site”;

 

(ii)  
coverage for increased costs of reconstruction through by-law and code changes
and demolition and debris removal for damaged and undamaged property and
resultant loss of income;

 

(d)  
either contain a stated amount co-insurance clause or not be subject to
co-insurance.

 

3.  
The Bank is to be shown both as mortgagee and loss payee under all policies
covering physical loss or damage. Loss is to be payable using this wording:

 
“CANADIAN WESTERN BANK, 2142 - 99 Street, Edmonton, Alberta T6N 1L2 as
first mortgagee and loss payee.”
 
                                                                                                                
COVERAGE DURING CONSTRUCTION



1.  
The property must be insured on an all builders risk a form providing coverage
at least equivalent to the following:

 

(a)  
coverage for 100% of total hard construction costs;

 

(b)  
coverage for an amount in respect of soft costs that is acceptable to the Bank
but which is in any event not less than 25% of total soft costs;

 

(c)  
delayed income for a limit representing 100% of the anticipated annual revenue
from the property (assuming full occupancy);




(d)  
permission for partial or full occupancy.

 

2.  
Contractor’s Liability Insurance for bodily injury and/or death and damage to
property of others in an amount acceptable to the Bank but in any case not less
than $5,000,000 for any one occurrence shall be in place and shall cover
construction operations at the project site. CRA and Bank are to be shown as
Additional Insured.

 

--------------------------------------------------------------------------------



3.  
Wrap-up Liability is required for projects with a construction cost greater than
$10,000,000. The insurance shall have a limit of not less than $10,000,000 and
shall cover CRA, all contractors, sub-contractors and suppliers.

 

4.  
Evidence of Professional Liability Insurance maintained by the Project
architects and engineers is required.

 

5.  
Performance and Labour and Material Payment Bonds are required in an amount not
less than 50% of the total contract price. The Bank is to be shown as a Dual
Obligee.





                                        SCHEDULE “B-1”
                                            CANADIAN WESTERN BANK
                                  INSURANCE REQUIREMENTS FOR REAL ESTATE LOANS


ALL POLICIES MUST BE REVIEWED AND APPROVED, BEFORE THE FIRST LOAN ADVANCE, BY
THE BANK’S INSURANCE CONSULTANT:


INTECH RISK MANAGEMENT LTD.
480 University Avenue, 18th Floor
Toronto, Ontario M5G 1V2
Attention: Lisa Speirs


Telephone: (416) 348-9111
Facsimile: (416) 348-9121
email: Lspeirs@intechrisk.com


So that there is no delay in funding because of changes needed to insurance
policies, please give a copy of this Schedule to your insurance broker and ask
that the coverages described below be issued immediately and proof forwarded to
Intech Risk Management Ltd. for review purposes.


GENERAL REQUIREMENTS



1.  
These Insurance Requirements outline only the protection required for the Bank’s
interests. CRA’s interests will be different than the Bank’s and CRA must obtain
its own advice as to appropriate coverages and details.




2.  
The forms, insurers, coverages, amounts, exclusions and deductibles are always
subject to the Bank’s descretion, having regard to the nature, location, value
and risks of the Project. Without restricting that discretion, the Bank may
require coverages not specifically mentioned or required, such as but not
limited to, terrorism and pollution insurance.

3.  
Original policies and signatures on behalf of the insurer are required. The
insurer(s), policy number(s) and policy term(s) must be shown on all insurance
documentation. If actual policies are not available for the initial loan advance
signed Binders or Certificates of Insurance will be accepted, provided the form
and contents are satisfactory. NB: CS10-form, Acord Form 25 or their equivalents
are not acceptable.




--------------------------------------------------------------------------------



4.  
All policies must show CRA as a named insured.




5.  
All policies covering physical loss or damage (that is, property, builders risk
and boiler and machinery insurance) must be on a full replacement cost basis
and:




(a)  
provide coverage for all risks of physical loss or damage, including earthquake,
flood, sewer back-up and collapse;

 

(b)  
include insurance on the foundation and all parts below ground level;




(c)  
provide in case of destruction:




(i)  
that reconstruction will not be limited to “on the same or an adjacent site”;




(ii)  
coverage for increased costs of reconstruction through by-law and code changes
and demolition and debris removal for damaged and undamaged property and
resultant loss of income;




(d)  
either contain a stated amount co-insurance clause or not be subject to
co-insurance.




6.  
The Bank is to be shown both as mortgagee and loss payee under all policies
covering physical loss or damage. Loss is to be payable using this wording:



“CANADIAN WESTERN BANK, 2142 - 99 Street, Edmonton, Alberta T6N 1L2 as first
mortgagee and loss payee.”


and a standard IAO mortgage clause must be part of the policy.


 

7.  
The insurer may reserve the right to cancel the policy as permitted by statute
but must agree that it will not terminate, make any adverse material change or
otherwise alter the policy to the Bank’s prejudice except by registered letter
giving 30 days notification to the Bank.




8.  
The legal description of the property insured must be specified. Municipal
address alone is not acceptable.




9.  
Commercial General Liability Insurance for bodily injury and/or death and damage
to property of others in an amount acceptable to the Bank but in any case not
less than $5,000,000 for any one occurrence shall be in place for all loans. The
Bank is to be shown as an Additional Insured under all Liability Insurance
policies. At the option of the Bank, the policy shall include limited pollution
liability (IBC 2313 or equivalent wording) to cover sudden and accidental
pollutants and smoke from a hostile fire.




--------------------------------------------------------------------------------


COVERAGE DURING CONSTRUCTION



1.  
The property must be insured on an all risk builders risk a form providing
coverage at least equivalent to the following:




(a)  
coverage for 100% of total hard construction costs;




(b)  
coverage for an amount in respect of soft costs that is acceptable to the Bank
but which is in any event not less than 25% of total soft costs;




(c)  
delayed income for a limit representing 100% of the anticipated annual revenue
from the property (assuming full occupancy);

 

(d)  
permission for partial or full occupancy.




2.  
Contractor’s Liability Insurance for bodily injury and/or death and damage to
property of others in an amount acceptable to the Bank but in any case not less
than $2,000,000 for any one occurrence shall be in place and shall cover
construction operations at the project site. CRA(s) and Bank are to be shown as
Additional Insureds.




3.  
Wrap-up Liability is required for projects with a construction cost greater than
$10,000,000. The insurance shall have a limit of not less than $10,000,000 and
shall cover CRA, all contractors, sub-contractors and suppliers.




4.  
Evidence of Professional Liability Insurance maintained by the Project
architects and engineers is required.




5.  
Performance and Labour and Material Payment Bonds are required in an amount not
less than 50% of the total contract price. The Bank is to be shown as a Dual
Obligee.



ON COMPLETION OF PROJECT



1.  
All Risk coverage equivalent to the IAO Commercial Building Form (CBF).




2.  
Broad form boiler insurance for explosion, electrical and mechanical breakdown
covering pressure vessels, air-conditioning equipment, miscellaneous electrical
apparatus (and production machinery where applicable) and providing
comprehensive coverage for repair and replacement and use and occupancy. A joint
loss agreement must be provided if the insurer is different than the all risks
insurer.

 

3.  
Rental insurance coverage sufficient to cover 100% of the projected gross annual
rents and, if on a net basis, the equivalent gross rentals, for a minimum period
of one year.




--------------------------------------------------------------------------------



 




SCHEDULE “C” - TERM LOANS/MORTGAGES
CONDITIONS PRECEDENT TO DRAWDOWN


 
The following conditions must be fulfilled prior to draw down of Loan Facility
1:
 

1.  
The Bank shall be satisfied with the business assets and financial condition of
CRA and all security documentation and supporting agreements and documents must
be completed in a form satisfactory to the Bank and its solicitors, and must be
executed and registered as appropriate, and the Bank shall have received a
solicitor’s letter of opinion with respect to same;




2.  
The Bank shall be provided with a transmittal letter from Colliers International
indicating that their June 2005 appraisal of the subject property may be relied
on for information purposes.

 

3.  
CRA shall cause to be conducted environmental assessments, audit and other
inspections with respect to the mortgaged property and the business of CRA and
the obligation of the Bank to advance funds hereunder shall be subject to the
Bank receiving reports prepared by a Bank approved Environmental Consultant,
satisfactory to the Bank in its sole discretion and subject to the Bank being
satisfied in its sole discretion that there are no environmental matters that
are adverse to the value of the mortgage property or the business of CRA.




4.  
It is the intention of this commitment letter to fund all certified budgeted
development costs, over and above the equity requirement, as determined by the
Banks cost consultant, providing the total certified development costs do not
exceed the total authorized costs. CRAs equity requirement shall be free and
clear of any financial charges. No secondary financing shall be permitted under
this program without the express written consent of the Bank. The Bank
acknowledges and agrees to the Century Casinos, Inc. securing a portion of their
investment as a secondary charge against the subject property, subject to a
satisfactory review of the terms and conditions of the charge, providing that
the charge is fully postponed to the Bank debt.




5.  
CRA shall provide to the Bank along with acceptance of this commitment letter a
preliminary construction budget detailing all land, servicing, hard and soft
construction costs.




6.  
CRA shall provide to the Bank, prior to the initial advance of funds, a final
cost budget, certified by the Banks Cost Consultant. Progress draws shall be
accompanied by a Progress Claim approved by CRA and certified by the Banks Cost
Consultant detailing the original budget, the present budget, the percent
complete, the work in place, the costs to complete and the value of the amount
being claimed. Prior to each advance each Property Titles shall be search at
Alberta Land Titles to ensure that no liens have been registered on title. Such
searches shall be conducted by the Bank but at the Borrowers Expense. Each
progress claim shall be accompanied by a Statutory Declaration. Progress draws
shall be for not less than $50,000 and shall be available no more than once a
month. Requests for advance must be accompanied by invoices evidencing the costs
being claimed. Progress draws shall be calculated on a cost to complete basis,
i.e. sufficient loan amounts will at all times be available to complete the
Celebrations Casino. Should at any time, it be determined that cost overruns
have resulted in the remaining authorized loan amount being insufficient to
complete the Celebrations Casino, CRA and guarantors shall, upon notice, invest
sufficient equity to cover the cost overruns.




--------------------------------------------------------------------------------



7.  
CRA shall provide to the Bank a satisfactory final cost breakdown, certified by
an acceptable construction cost consultant. The cost consultant is to be
appointed by the Bank with all costs to CRA’s account.




8.  
CRA shall have entered into fixed price contracts for all major components of
construction. The sub-contracts are to be at least 50% bonded or satisfactory
evidence of the financial ability of the contractors is to be provided. Any
major change order in excess of $10,000 to these contracts will be subject to
written approval by the Bank. Copies of all such Celebrations Casino contracts
are to be provided to the Bank prior to the initial Advance of Funds




9.  
CRA shall establish and maintain with the Bank an operating account for the
Celebrations Casino, through which all cash flows generated by the Celebrations
Casino shall be processed at terms and conditions reasonably competitive in
Alberta.




10.  
CRA is to deposit the $3,294,685 required for working capital and Pre-opening
costs into a hypothecated deposit account at Canadian Western Bank prior to
first draw of the construction loan. No more than twice per month, draws may be
released based on a signed direction to pay by the Borrower detailing the
original budget, the budget YTD, identifying the budgeted amount required and
confirming sufficient draw amounts will at all times be available to complete
the Pre-opening Costs and fund the start up working capital.




11.  
CRA shall provide servicing plans and specifications, together with all the
necessary building permits and development agreements required for the
development and completion of the Celebrations Casino;

 

12.  
The Bank shall be satisfied as to the zoning of the Celebrations Casino and the
availability of all municipal and regulatory permits and approvals required for
the operation of the Celebrations Casino.

 

13.  
Any participation by way of equity, shareholders’ loan, or other cash injection
required under the terms of this agreement must be in place. The Borrower shall
provide to the Bank written confirmation as to the sources of funds being used
to meet the proposed equity requirements.

 

14.  
The Bank reserves the sole and absolute right to syndicate part or all of the
loan facility contemplated herein, with various syndication partners with whom
the Bank syndicates loans from time to time, on terms and conditions
satisfactory to the Bank;

 

15.  
The Bank will require two (2) full business days prior written notice of
disbursement.




--------------------------------------------------------------------------------


The following conditions must be fulfilled prior to draw down of Loan Facility
2:



1.  
CRA is to have posted the substantial completion certificate and the builders
lien period shall have expired, the architect shall have certified the
Celebrations Casinos as complete and the occupancy certificate and Casino
License shall have been issued.




2.  
The proceeds of this loan advance will retire the outstanding construction
advances of Loan Facility 1.



 


 
 

--------------------------------------------------------------------------------

 
 



SCHEDULE “D” - TERM LOANS/MORTGAGES


GENERAL CONDITIONS




 
CRA agrees:


 

1.  
no Event of Default has occurred and is continuing;

 

2.  
the Loan Maturity Date has not occurred;

 

3.  
the conditions of this Agreement and of all previous advances have been
satisfied or waived;

 

4.  
to maintain a “Cash Flow Coverage Ratio” of not less than 1.20 times, tested
annually commencing based on the Borrowers audited annual accountant prepared
financial statements. Cash Flow coverage ratio shall be defined as the Borrowers
EBITDA less capital expenditures not funded by debt (current construction budget
exempted), divided by the annual total fixed charge principal due in the next
twelve months and the current years interest expense.

 

5.  
no other loans may be secured against the Celebrations Casino, except the
Subordinate Mortgages satisfactory to the Bank and, at CRA’s option, a mortgage
to secure CRA’s Equity contributed by the Guarantor or other affiliate of CRA,
provided such mortgage is fully subordinated to the Security and supporting
documents in accordance with a Priority and Standstill Agreement;

 

6.  
the Bank’s opinions, approvals and decisions are in its sole discretion and are
not subject to judicial review as to their reasonableness;

 

7.  
CRA shall remain the sole registered and beneficial owner of the Celebrations
Casino until the Loan has been repaid in full, unless otherwise approved by the
Bank;

 

8.  
to maintain adequate insurance on the property and acknowledges that failure to
do so will hereby authorize the Bank to purchase insurance to protect the Bank’s
interest in the Celebrations Casino to the value of the outstanding
loan/mortgage. CRA authorizes the Bank to add the cost of said insurance to the
loan/mortgage balance.



 
EVENTS OF DEFAULT:


 

1.  
The full amount of the indebtedness and liability of CRA then outstanding,
together with accrued interest and any other charges then owing by CRA to the
Bank shall, at the option of the Bank, forthwith be accelerated and be due and
payable, and upon being declared to be due and payable, the securities shall
immediately become enforceable and the Bank may proceed to realize and enforce
the same upon the occurrence and during the continuance of any of the following
events or circumstances (which events or circumstances are herein referred to as
the “Events of Default”):




--------------------------------------------------------------------------------


 

(a)  
CRA or any Guarantor fails to make due, whether on demand or at a fixed payment
date, by acceleration or otherwise any payment of interest, principal, fees,
commissions or other amounts payable to the Bank;

 

(b)  
there is a breach by CRA of any other term or condition contained in this
Agreement or in any other agreement to which CRA and the Bank are parties and
CRA has not corrected such breach within 30 days of notice having been provided
to CRA;

 

(c)  
any default occurs under the terms of any security to be provided in accordance
with this Agreement or under any other credit, loan or security agreement to
which CRA are party and CRA have not corrected such breach within 30 days of
notice having been provided to CRA;

 

(d)  
any bankruptcy, re-organization, compromise, arrangement, insolvency or
liquidation proceedings or other analogous proceedings are instituted by or
against CRA and, if instituted against CRA are allowed against or consented to
by CRA or are not dismissed or stayed within 60 days after such institution;

 

(e)  
a receiver is appointed over any property of CRA or any judgement or order or
any process of any court becomes enforceable against CRA or any property or any
creditor takes possession of any property of CRA;

 

(f)  
any adverse change occurs in the financial condition of CRA or any Guarantor;

 

(g)  
any adverse change occurs in the environmental condition of:

(i)  
CRA, or

 

 
 

(iii)  
any property, equipment, or business activities of CRA.




(h)  
CRA acknowledges that failure by any Guarantor of this Agreement to comply with
the disclosure requirements set out in Section 45 of the Business Corporations
Act (BCA) of Alberta shall constitute a default of CRA pursuant to this
Agreement.

 


MISCELLANEOUS CONDITIONS:
 

1.  
The rights and remedies of the Bank pursuant to this Agreement and the
securities taken pursuant hereto are cumulative and not alternative, and not in
substitution for any other rights, remedies, or power of the Bank.

 

2.  
Any failure or delay by the Bank to exercise, or exercise fully, its rights and
remedies pursuant to this Agreement and the securities taken pursuant hereto
shall not be construed as a waiver of such rights and remedies.




--------------------------------------------------------------------------------


 

3.  
In the absence of a formal Loan Agreement being entered into, this Agreement
shall continue in full force and effect and shall not merge in any securities
provided by CRA to the Bank.

 

4.  
This Agreement and the security documentation to be provided by CRA pursuant
hereto shall be construed in accordance with and governed by the laws of the
Province of Alberta.





)


--------------------------------------------------------------------------------




SCHEDULE “E” - TERM LOANS/MORTGAGES


REPORTING REQUIREMENTS




 
CRA agrees to provide the following information to the Bank:
 

1.  
The annual audited financial statements of CRA prepared by a firm of qualified
professional accountants (minimum standard - Review Engagement Report) within 90
days of CRA’s fiscal year-end, together with the annual Review Engagement Report
financial statements of 746306 Alberta Ltd. and the 10K filing for Century
Casinos, Inc..




2.  
The annual budget/cash flow projections along with their annual financial
statements.




3.  
Monthly internally prepared interim financial statements with 25 days of each
month end.




4.  
Provide the Bank with written advice of any change in shareholders representing
more than 5% of the outstanding shares of CRA or the guarantors.




5.  
Annual confirmation that the current years property taxes have been paid by July
25th each year.




6.  
Copy of the Alberta Gaming and Liquor Commission license, and annual
renewal/licenses.




7.  
Copies of any notices sent by AGLC of any changes, amendments, breaches, or
defaults under the AGLC license.
 



8.  
any further information, data, financial reports and records, accounting or
banking statements, certificates, evidence of insurance and other assurances
which the Bank may from time to time require in its sole discretion, acting
reasonably.







 
 

--------------------------------------------------------------------------------

 

 


 
 
SCHEDULE “F” - TERM LOANS/MORTGAGES


SCHEDULE - STANDARD LOAN TERMS


 
ARTICLE 1 - GENERAL



1.1.  
Interest Rate. You will pay interest on each Loan at nominal rates per year at
the rate specified in this Agreement.




1.2.  
Floating rate of interest. Each floating rate of interest provided for under
this Agreement will change automatically, without notice, whenever the Bank’s
Prime Rate or the U.S. Base Rate, as the case may be, changes.




1.3.  
Payment of interest. Interest is calculated on the daily balance of the Loan at
the end of each day. Interest is due once a month, unless the Agreement states
otherwise. Unless you have made other arrangements with us, we will
automatically debit your Operating Account for interest amounts owing. If your
Operating Account is in overdraft and you do not deposit to the account an
amount equal to the monthly interest payment, the effect is that we will be
charging interest on overdue interest (which is known as compounding). Unpaid
interest continues to compound whether or not we have demanded payment from you
or started a legal action, or get judgment, against you.




1.4.  
Fees. You will pay the Bank’s fees for the Loans as outlined in the Agreement.
You will also reimburse us for all reasonable fees (including legal fees on a
solicitor and his own client basis) and out-of-pocket expenses incurred in
registering any security, and in enforcing our rights under this Agreement or
any security. We will automatically debit your Operating Account for fee amounts
owing.




1.5.  
Our rights re demand Loans. We believe that the banker-customer relationship is
based on mutual trust and respect. It is important for us to know all the
relevant information (whether good or bad) about your business. Canadian Western
Bank is itself a business. Managing risks and monitoring our customers’ ability
to repay is critical to us. We can only continue to lend when we feel that we
are likely to be repaid. As a result, if you do something that jeopardizes that
relationship, or if we no longer feel that you are likely to repay all amounts
borrowed, we may have to act. We may decide to act, for example, because of
something you have done, information we receive about your business, or changes
to the economy that affect your business. Some of the actions that we may decide
to take include requiring you to give us more financial information, negotiating
a change in the interest rate or fees, or asking you to get further accounting
assistance, put more cash into the business, provide more security, or produce a
satisfactory business plan. It is important to us that your business succeeds.
We may demand immediate repayment of any outstanding amounts under any demand
Loan. We may also, at any time and for any cause, cancel the unused portion of
any demand Loan.




1.6.  
Payments. If any payment is due on a day other than a Business Day, then the
payment is due on the next Business Day.




1.7.  
Applying money received. If you have not made payments as required by this
Agreement, or if you have failed to satisfy any term of this Agreement (or any
other agreement you have that relates to this Agreement), or at any time before
default but after we have given you appropriate notice, we may decide how to
apply any money that we receive. This means that we may choose which Loan to
apply the money against, or what mix of principal, interest, fees and overdue
amounts within any Loan will be paid.




1.8.  
Information requirements. We may from time to time reasonably require you to
provide further information about your business. We may require information from
you to be in a form acceptable to us.




1.9.  
Insurance. You will keep all our business assets and property insured (to the
full insurable value) against loss or damage by fire and all other risks usual
for property such as yours (plus for any other risks we may reasonably require).
If we request, these policies will include a loss payee clause (and if you are
giving us mortgage security, a Standard Mortgagee Clause). As further security,
you assign all insurance proceeds to us. If we ask, you will give us either the
policies themselves or adequate evidence of their existence. If your insurance
coverage for any reason stops, we may (but do not have to) insure the property.
We will automatically debit your Operating Account for this amount. In the event
there are no funds on deposit, we may add the insurance cost to your Loan.
Finally, you will notify us immediately of any loss or damage to the property.




1.10.  
Environmental Matters. You will carry on your business, and maintain your assets
and property, in accordance with all applicable environmental laws and
regulations. If (a) there is any release, deposit, discharge or disposal of
pollutants of any sort (collectively, a “Discharge”) in connection with either
your business or your property, and we pay any fines or for any clean-up, or (b)
we suffer any loss or damage as a result of any Discharge, you will reimburse
the Bank, its directors, officers, employees and agents for any and all losses,
damages, fines, costs and other amounts (including amounts spent preparing any
necessary environmental assessment or other reports, or defending any lawsuits)
that result. If we ask, you will defend any lawsuits, investigations or
prosecutions brought against the Bank or any of its directors, officers,
employees and agents in connection with any Discharge. Your obligation to us
under this section continues even after all Loans have been repaid and this
Agreement has terminated.




1.11.  
Consent to release information. We may from time to time give any loan or other
information about you to, or receive such information from, (a) any financial
institution, credit reporting agency, rating agency or credit bureau, (b) any
person, firm or corporation with whom you may have or propose to have financial
dealings, and (c) any person, firm or corporation in connection with any
dealings you have or propose to have with us. You agree that we may use that
information to establish and maintain your relationship with us and offer any
services as permitted by law, including services and products offered by our
subsidiaries when it is considered that this may be suitable to you.




1.12.  
Proof of debt. This Agreement provides the proof, between the Bank and you, of
the loans made available to you. There may be times when the type of loan you
have requires you to sign additional documents. Throughout the time that we
provide you loans under this Agreement, our loan accounting records will provide
complete proof of all terms and conditions of your loan (such as principal loan
balances, interest calculations, and payment dates).




1.13.  
Renewals of this Agreement. This Agreement will remain in effect for your Loans
for as long as they remain unchanged. If there are no changes to the Loans this
Agreement will continue to apply, and you will not need to sign anything
further. If there are any changes, we will provide you with either an amending
agreement, or a new replacement Letter, for you to sign.




1.14.  
Confidentiality. The terms of this Agreement are confidential between you and
the Bank. You therefore agree not to disclose the contents of this Agreement to
anyone except your professional advisors and where required by law.


 

1.15.  
Pre-conditions. You may use the Loans granted to you under this Agreement only
if:




(a)  
we have received properly signed copies of all documentation that we may require
in connection with the operation of your accounts and your ability to CRA and
give security;

 

(b)  
all the required security has been received and registered to our satisfaction;

(c)  
any special provisions or conditions set forth in the Agreement have been
complied with; and

(d)  
if applicable, you have given us the required number of days notice for a
drawing under a Loan.




1.16.  
Notices. We may give you any notice in person or by telephone, or by letter that
is sent either by fax or by mail.




1.17.  
Non-Revolving Loans. The following terms apply to each Non-Revolving Loan:




(a)  
Non-revolving Loans. Unless otherwise stated in the Agreement, any principal
payment made permanently reduces the available Loan Amount. Any payment we
receive is applied first to overdue interest, then to current interest owing,
then to overdue principal, then to any fees and charges owing, and finally to
current principal.




(b)  
Floating Rate Non-Revolving Loans. Floating Rate Loans may have either (i)
blended payments or (ii) payments of fixed principal amounts, plus interest as
described below:




(i)  
Blended payments. If you have a Floating Rate Loan that has blended payments,
the amount of your monthly payment is fixed for the term of the loan, but the
interest rate varies with changes in the Prime Rate or U.S. Base Rate (as the
case may be). If the Prime Rate or U.S. Base Rate during any month is lower than
what the rate was at the outset, you may end up paying off the loan before the
scheduled end date. If, however, the Prime Rate or U.S. Base Rate is higher than
what it was at the outset, the amount of principal that is paid off is reduced.
As a result, you may end up still owing principal at the end of the term because
of these changes in the Prime Rate or U.S. Base Rate. We will advise you from
time to time of any changes in the blended payment necessary to maintain the
original amortization period, should we chose to do so.

 

(ii)  
Payments of fixed principal plus interest. If you have a Floating Rate Loan that
has regular principal payments, plus interest, the principal payment amount of
your Loan is due on the payment date specified in the Agreement. Although the
principal payment amount is fixed, your interest payment will usually be
different each month, for at least one and possibly more reasons, namely: the
reducing principal balance of your loan, the number of days in the month, and
changes to the Prime Rate or U.S. Base Rate (as the case may be).




(c)  
Demand of Fixed Rate Term. If you have a Fixed Rate Term Loan and we make demand
for payment, you will owe us (i) all outstanding principal, (ii) interest, (iii)
any other amount due under this Agreement, and (iv) a prepayment charge. The
prepayment charge is equal to the greater of three (3) months interest
calculated on the unpaid balance at the rate authorized or the Bank’s Unwinding
Costs.








 


--------------------------------------------------------------------------------

 




ARTICLE 2 - DEFINITIONS



2.1.  
Definitions. In this Agreement, the following terms have the following meanings:



“Agreement” means the letter agreement between you and Canadian Western Bank to
which this Schedule and any other Schedules are attached.


“Business Day” means any day (other than a Saturday or a Sunday) that the CWB
Branch/Centre is open for business.


“Cash Collateral Account” means funds on deposit held by the Bank in an interest
bearing account pending satisfaction of certain terms and/or conditions.


“Customer Automated Funds Transfer (CAFT)” is a WEB based service that provides
non-personal customers the ability to make multiple electronic transactions for
purposes of direct deposit for payroll or direct payment of accounts payable.


“CWB Branch/Centre” means the Canadian Western Bank branch or banking centre
noted on the first page of this Agreement, as changed from time to time by
agreement between the parties.


“Demand Non-Revolving Loan” means an installment loan that is payable upon
demand. Such a Loan may be either at a fixed or a floating rate of interest.


“Fixed Rate Loan” means any loan drawn down, converted or extended under a Loan
at an interest rate which was fixed for a term, instead of referenced to a
floating rate such as the Prime Rate or U.S. Base Rate, at the time of such
drawdown, conversion or extension.


“Intangibles” means assets of the business that have no value in themselves but
represent value. They include such things as copyright, goodwill, patents and
trademarks; franchises, licenses, leases, research and development costs, and
deferred development costs.


“Lease-Up Reserve” means the amount of the Loan that is funded into a Cash
Collateral Account pending lease-up of the Celebrations Casino in accordance
with the Loan authorization.
 
“Letter of Credit” or “L/C” means a documentary or stand-by Letter of Credit, a
Letter of Guarantee, or a similar instrument in form and substance satisfactory
to us.


“Lien” includes a mortgage, charge, lien, security interest or encumbrance of
any sort on an asset, and includes conditional sales contracts, title retention
agreements, capital trusts and capital leases.



--------------------------------------------------------------------------------


“Loan” means any loan facility referred to in the Agreement and if there are two
or more facilitys, “Loan” includes reference to each facility.


“Loan Amount” of any Loan means the amount specified in the Agreement and if
there are two or more facilitys, “Loan Amount” includes reference to each
facility.


“Loan Maturity Date” means the date the loan is to be repaid or extended by for
further term, at the option of the Bank.


“Mandatory Capital Expenditures” means net capital expenditures incurred by you
not financed by long term debt. Net capital expenditures means all capitalized
fixed asset purchases less fixed asset sales.


“Normal Course Lien” means a Lien that (a) arises by operation of law or in the
ordinary course of business as a result of owning any such asset (but does not
include a Lien given to another creditor or to secure debts owed to that Loan)
and (b) taken together with all other Normal Course Liens, does not materially
affect the value of the asset or its use in the business.


“Operating Account” means the account that you normally use for the day-to-day
cash needs of your business, and may be either or both of a Canadian dollar and
a U.S. dollar account.


“Postponed Debt” means any debt owed by you that has been formally postponed to
the Bank.


“Prime Rate” means the variable reference rate of interest per year declared by
the Bank from time to time to be its prime rate for Canadian dollar loans made
by the Bank in Canada.


“Principal Sum” means the loan balance outstanding.


“Priority Claims” means priorities that are created when a CRA does not remit
monies due for Income Tax, Workers Compensation, Canada Pension Plan, Employment
Insurance, GST, Provincial Sales Tax, wage claims including unpaid holiday
entitlement, unpaid utility bills and arrears of rent for business premises.
These are considered to be deemed trust and rank in priority to all security
interests.


“Purchase Money Lien” means a Lien incurred in the ordinary course of business
only to secure the purchase price of an asset, or to secure debt used only to
finance the purchase of the asset.


“Shareholders’ Equity” means paid-in capital, retained earnings and attributed
or contributed surplus.


“Standard Overdraft Rate” means the variable reference interest rate per year
declared by the Bank from time to time to be its standard overdraft rate on
overdrafts in Canadian or U.S. dollar accounts maintained with the Bank in
Canada.


“Tangible Net Worth” means the total Shareholders’ Equity, minus (a) amounts due
from/investments in related parties, and the value of all intangibles, plus (b)
all postponed debt.


“Unwinding Costs” means the costs the Bank incurs when a fixed rate loan is paid
out early. The unwinding costs are based on an interest rate differential
between the loan rate and the bid side yield for Government of Canada securities
with the same maturity as the loan, for the remaining term of the loan at the
time of repayment.


“U.S. Base Rate” means the variable reference rate of interest per year as
declared by the Bank from time to time to be its base rate for U.S. dollar loans
made by the Bank in Canada.





--------------------------------------------------------------------------------



Canadian Western Bank



September 8, 2005




Century Resorts Alberta Inc.
1263 A Lake Plaza Drive
Colorado Springs, Colorado
80906




ATTENTION: Mr. Larry Hannappel


Dear Sir:


RE: Amendment to the August 3, 2005 Commitment to Provide Construction and
Takeout Financing for the Development of the Celebrations Casino in Edmonton




The Canadian Western Bank is pleased to advise that we have authorized to the
following revised terms and conditions to our August 3, 2005 Commitment Letter:


Amendment 1.0 - Guarantee -



 
The requirement for a $20,000,000.00 joint and several guarantee and
postponement of claim from Century Casinos, Inc. and 746306 Alberta Ltd as
detailed in Schedule A, item 6, shall be amended to a $20,000,000.00 guarantee
and postponement of claim from Century Casinos, Inc.





All other terms and conditions of the August 3, 2005 Commitment Letter remain
unchanged.




Yours truly,
CANADIAN WESTERN BANK






/s/ Wayne C. Dosman                                   /s/ Ken Arndt
Wayne C. Dosman                                       Ken Arndt
Assistant Vice President                               Assistant Vice President
and Branch Manager                                    Commercial Banking


--------------------------------------------------------------------------------

 

Agreed to and Accepted this 10th  day of September A.D. 2005.




BORROWER: CENTURY RESORTS ALBERTA LTD.






     
PER: /s/ Larry Hannapppel
          September 9, 2005
          Larry Hannappel, Secretary


      
PER:  






GUARANTOR: CENTURY CASINOS, INC.






     
PER: /s/ Peter Hoetzinger
          September 10, 2005
          Peter Hoetzinger, Vice Chairman and Co CEO
 


      
PER:    



--------------------------------------------------------------------------------







September 21, 2005




Century Resorts Alberta Inc.
1263 A Lake Plaza Drive
Colorado Springs, Colorado
80906




ATTENTION: Mr. Larry Hannappel


Dear Sir:


RE: Amendment to the August 3, 2005 Commitment to Provide Construction and
Takeout Financing for the Development of the Celebrations Casino in Edmonton




The Canadian Western Bank is pleased to advise that we have authorized to the
following revised terms and conditions to our August 3, 2005 Commitment Letter
and the September 8, 2005 amendment to the August 3, 2005 Commitment Letter :


Amendment 1.0 - Non Merger Clause -


The Non Merger Clause contained on page 6 of the commitment letter, item number
21 shall be amended as follows;


The terms and conditions set out herein shall not be superseded by nor merge in
and shall survive the execution, delivery and/or registration of any instruments
of security or evidences of indebtedness granted by CRA hereafter, and the
advancement of any funds by the Bank. In the event of a conflict between the
security documents and the terms of this letter, the terms of the commitment
letter and the amendments to the commitment letter shall govern.


Amendment 2.0 - Schedule “D” amendments -


The events of default shall be amended as follows;


f) any material adverse change occurs in the financial condition of CRA or any
Guarantor;


g) any material adverse change occurs in the environmental condition of:

(i)  
CRA, or

(ii)  
any property, equipment, or business activities of CRA.

 
 


All other terms and conditions of the August 3, 2005 Commitment Letter and the
September 8, 2005 amendment to the August 3, 2005 Commitment Letter remain
unchanged.




Yours truly,
CANADIAN WESTERN BANK





/s/ Wayne C. Dosman                               /s/ Ken Arndt
Wayne C. Dosman                                   Ken Arndt
Assistant Vice President                           Assistant Vice President
and Branch Manager                               Commercial Banking


 
 

--------------------------------------------------------------------------------

 
Agreed to and Accepted this 23rd day of September, A.D. 2005.




BORROWER: CENTURY RESORTS ALBERTA LTD.






     
PER: /s/ Larry Hannappel
          September 23, 2005
          Larry Hannappel, Secretary


      
PER:  






GUARANTOR: CENTURY CASINOS, INC.






     
PER: /s/ Peter Hoetzinger
          September 23, 2005
         Peter Hoetzinger, Vice Chairman and Co CEO


      
PER:    

